— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered July 14, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements.
Ordered that the judgment is affirmed.
The hearing court’s determination on the issue of the voluntariness of the statements made by the defendant to law enforcement officials was neither erroneous as a matter of law nor against the weight of the evidence (see, People v Yukl, 25 NY2d 585, mot to amend remittitur denied 26 NY2d 845, cert denied 400 US 851). The fact that the Assistant District Attorney who took the videotaped statement knew the defendant was on medication does not render that statement involuntary, particularly where there is no indication that he knew that the defendant had not taken his medication that day or that the lack of medication had any effect upon the defendant’s ability to give a knowing and intelligent waiver of his Miranda rights.
Viewing the evidence in the light most favorable to the People, and assuming the jury credited the prosecution witnesses and gave the prosecution’s evidence the full weight that might reasonably be accorded it, the defendant’s guilt was established beyond a reasonable doubt. Mangano, J. P., Bracken, Niehoff and Spatt, JJ., concur.